*762MEMORANDUM**
Melvin Phillips appeals the district court’s summary judgment in favor of the Commissioner of the Social Security Administration. Because Phillips engaged in substantial gainful activity for several years prior to applying for child disability.. insurance benefits, he was not continuously disabled since age 22 and accordingly is not entitled to benefits. See Smolen v. Chater, 80 F.3d 1273, 1280 (9th Cir.1996). The decision of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.